Citation Nr: 1421799	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-42 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in July 2008 and in November 2008 that, in pertinent part, declined to reopen a claim for service connection for PTSD on the basis that new and material evidence had not been received. The Veteran timely appealed.

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD, and the evidence during the pendency of this appeal reflects both PTSD and other psychiatric disorders, the claim on appeal has been recharacterized by the Board as encompassing both PTSD and an acquired psychiatric disability other than PTSD.

In a February 2012 decision, the Board reopened and denied service connection for PTSD; and remanded service connection for an acquired psychiatric disability other than PTSD for further development.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

The Veteran's current psychiatric disability is not related to a disease or injury during active service.

CONCLUSION OF LAW

An acquired psychiatric disability was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2012 letter, VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the February 2012 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including an examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

Here, the Veteran contends that an acquired psychiatric disability other than PTSD had its onset in active service.  In this regard, he contends that he experienced numbness and shock, as well as paranoia, following an incident in 1967 or 1968 in which he witnessed an aircraft crashing and exploding on the runway at the Minot Air Force Base during active service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

That notwithstanding, his service treatment records do not reflect any findings or complaints of any psychiatric disability.  On a "Report of Medical History" completed by the Veteran in November 1968, he checked "no" in response to whether he ever had or now had depression or excessive worry, or nervous trouble of any sort.  Clinical evaluation at the time of the Veteran's separation examination in November 1968 specifically revealed normal neurologic and psychiatric systems.

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

In this case, there is no evidence of a psychosis manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

A VA hospital discharge summary, dated from February 1989 to March 1989-i.e., more than two decades after the Veteran's separation from active service-shows Axis I diagnoses of cocaine dependence, and history of polysubstance abuse.  The Veteran denied a history of psychiatric problems.  Mental status examination revealed no acute anxiety or depression.  He denied any sign of psychosis.

A VA hospital discharge summary, dated from July 1989 to August 1989, first shows a diagnosis of an organic psychosis secondary to cocaine abuse, as well as a diagnosis of cocaine dependence.  Records reveal a history of cocaine abuse since 1965, and that the Veteran had been transient and living on the streets since December 1988.  The Veteran denied any psychiatric history, and he claimed that paranoia was the only thing that was precipitated by cocaine.

VA records, dated in November 1989, show that the Veteran was hospitalized on several occasions for complaints of hearing voices and combat sounds and seeing body parts-all resulting from seeing an in-service plane crash.  Records reveal that the Veteran had a long history of alcohol abuse, and that he had been using marijuana and abusing cocaine since 1967.  During the hospitalization, the Veteran complained of difficulty sleeping; increased auditory and visual hallucinations; and tremendous increase in his anxiety.

In May 1990, the Veteran reported that he became paranoid and frightened at times; and that he heard voices and explosions, and smelled gun powder and ammunition.  He reported experiencing anxiety and emotional distress, and that he crawled on the floor and locked himself up for days to avoid being seen by anyone.

A VA hospital discharge summary, dated in November 1991, shows Axis I diagnoses of anxiety disorder, not otherwise specified; and cocaine dependence.

The report of a November 1991 VA psychiatric examination reflects complaints of feeling depressed, having nightmares, feeling nervous, and having difficulty sleeping.  The Veteran reported having recurrent thoughts of witnessing the 1967 airplane crash; and he admitted to using alcohol and cocaine since 1967, following the incident.  The Veteran admitted using drugs and alcohol throughout the years.  

Examination in November 1991 revealed no speech disorder and no thought disorder.  The Veteran's mood was depressed; his affect was appropriate to content.  He talked about being paranoid.  With regard to being paranoid, the examiner noted that the Veteran was talking about anticipatory anxiety; there did not seem to be any delusions.  The Veteran was not psychotic.  He admitted to hearing screams related to the airplane crash; otherwise, he had no other hallucinatory experiences.  The Veteran was fully alert and oriented to time, person, and place.  His memory for recent and remote events was good.  His abstract abilities were intact, and his insight and judgment were fair.  The Axis I diagnoses included PTSD; and polysubstance abuse, cocaine and alcohol.  The examiner commented that dysthymia should be considered a leading additional Axis I diagnosis, which could be present independent from the polysubstance abuse.  

VA records show complaints of depression in 1993.  A VA hospital discharge summary, dated from August 1993 to September 1993, shows Axis I diagnoses of cocaine, alcohol, and cannabis dependence.

In November 1998, the U.S. Department of the Air Force submitted a history of flight of the aircraft accident that occurred near the flightline at Minot Air Force Base on January 17, 1968.  The report indicates that the aircraft lifted off the runway and disappeared into the fog, and was reported airborne.  Several minutes later, a fire was reported adjacent to the end of the runway; the crash was not observed due to fog.  Flying time was estimated to be 19 seconds, and all aboard the aircraft were killed.
  
In January 1999, VA obtained an independent medical opinion with regard to the nature and etiology of the Veteran's current psychiatric disability.  The psychiatrist noted that the Veteran was somewhat uncooperative during the evaluation, and that the Veteran was considered an unreliable and vague historian.  The Veteran presented with a chief complaint of auditory hallucinations and persecution by the CIA.  He reported hearing voices for more than twenty years, though was very vague about the nature of the content of the voices.  The government's persecution of him was identified as one of his major stressors.

The January 1999 psychiatrist noted that the Veteran did not describe or endorse any significant symptoms of PTSD.  The Veteran did report having nightmares about being persecuted by the government, but did not relate this to witnessing a plane crash.  He reported being reminded at least monthly of the gasoline fumes of the airplane crash, but did not describe any significant way in which this memory interfered with his functioning.  He did not describe significant flashbacks or intrusive memories on a consistent basis, and he had no difficulty discussing the plane crash.  Nor did the Veteran describe significant hyperactivity or anxiety related to the memories of the plane crash.  The January 1999 psychiatrist noted that the Veteran's previous records of past hospitalizations, in contrast, reflect that the Veteran had been very focused on such symptoms.

While the Veteran reported being depressed about being persecuted by the government for more than twenty years on a nearly daily basis, the January 1999 psychiatrist noted that the Veteran's sleep and appetite were normal; and his energy was normal.  The Veteran denied any difficulty with concentration and memory, and denied any feelings of worthlessness or hopelessness.  The January 1999 psychiatrist also noted that the Veteran, generally, could not recall information about his history of drug and alcohol abuse.

Following mental status examination, the January 1999 psychiatrist diagnosed psychosis, not otherwise specified, by history; cocaine dependence in questionable remission; and alcohol dependence in questionable remission.  The January 1999 psychiatrist indicated that the Veteran's story was inconsistent with genuine paranoia; and that a person who is truly paranoid would be expected to keep meticulous records of his service time, to be acutely aware of the names of government officials, and to provide plenty of details of the nature of the persecution.  In contrast to previous presentations, the Veteran did not describe or endorse any symptoms of PTSD, as related to the plane crash.  The January 1999 psychiatrist indicated that the Veteran's claims of social isolation and paranoia were related more to his alleged psychosis about the government rather than to PTSD.

Lastly, the January 1999 psychiatrist noted that the Veteran's history is further obscured by his significant drug and alcohol abuse, and that much of his alleged paranoia and psychosis would have resulted from his cocaine dependence.  In essence, the January 1999 psychiatrist opined that, most likely, the Veteran has been unable to maintain his functioning secondary to his chronic drug and alcohol use.  In as much as the Veteran's sophistication with respect to actual symptoms was poor, the January 1999 psychiatrist could only diagnose the Veteran with psychosis, not otherwise specified; and indicated that the Veteran's depression was unsupported by any significant neurovegetative symptoms, and did not warrant a separate diagnosis.  Lastly, the January 1999 psychiatrist opined that the Veteran's history of cocaine abuse and any underlying primary Axis I pathology are likely equally responsible for his current symptomatology.

A subsequent psychiatric evaluation in February 1999 revealed Axis I diagnoses of schizophrenic-paranoid, cocaine dependence in questioned remission, and alcohol dependence in questioned remission.

More recently, in May 2009, a VA staff psychiatrist noted the Veteran's previous diagnosis of schizophrenia; and indicated that the Veteran was last hospitalized in 2000 for symptoms of marked paranoia and hallucinations.  The Veteran apparently received no psychiatric treatment from 2000 to 2008, and that currently he did not endorse symptoms of a psychotic disorder.  The VA staff psychiatrist opined that the Veteran did meet the diagnostic criteria for PTSD.

In September 2011, the Veteran testified that he underwent psychiatric treatment approximately every three months; and that he took prescribed medications.

Pursuant to the Board's February 2012 remand, the Veteran underwent a VA mental disorders examination in March 2012.  The March 2012 examiner noted the Veteran's mental health history; and opined that the Veteran currently has diagnoses of polysubstance dependence, mood disorder not otherwise specified, and an anxiety disorder not otherwise specified.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis because the symptoms reported by the Veteran-i.e., unstable/fluctuating moods, hearing voices, olfactory hallucinations (namely, smelling burning fuel)-were frequently associated with drug abuse; and, hence, could not exclusively be attributed to the past trauma (i.e., witnessed plane crash) or to clinically significant depression or anxiety disorders.  The examiner found that the Veteran's reported symptoms could equally be attributed to any of the aforementioned diagnoses.

Following examination and review of the Veteran's history and treatment records, the March 2012 examiner opined that the Veteran's chronic substance dependence was the primary cause of his occupational and social impairment.  In support of the opinion, the examiner did acknowledge the Veteran's multiple, severe thought disorder-related diagnoses (i.e., psychosis, rule-out schizophrenia); and indicated that these symptoms occurred at the time when the Veteran was heavily addicted to psychostimulants, and were best accounted for by the neurobiologically based psychiatric consequences of drug-compound intoxication.  The examiner also noted that the Veteran did not endorse any symptoms of psychosis whatsoever at the March 2012 examination, and that his thoughts were noted to be linear and goal-directed, with appropriate content and with excellent insight and judgment.

Based on the available records and the Veteran's self-report, the examiner opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the several diagnoses involving severe thought disorders appear to have been diagnosed over the course of the Veteran's life subsequent to his separation from active service; and, notably, during a period of chronic, sustained dependence on cocaine, rather than to any experienced event in active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran contends he is currently depressed and hearing voices, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of any psychiatric disorder.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic criteria to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's reports of witnessing an aircraft crashing and exploding on the runway at the Minot Air Force Base during active service.  However, the report of the March 2012 examination indicates that the Veteran's multiple, severe thought disorder-related diagnoses were best accounted for by the neurobiologically based psychiatric consequences of drug-compound intoxication, rather than to any experienced event in active service.  This is highly probative evidence against finding a nexus between any present psychiatric disability and active service.

The Board finds the March 2012 examiner's opinion to be probative for resolving the matter on appeal.  As noted above, the examiner has the medical knowledge to express a competent opinion; and found that the Veteran did not endorse any symptoms of psychosis on current examination, and found it less likely than not any current psychiatric disability was related to an in-service event.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the competent evidence is against finding that the Veteran has a current psychiatric disability linked to service.  A preponderance of the evidence is therefore against a finding that the Veteran's current psychiatric disability either had its onset during service or is related to the in-service witnessing of an aircraft crashing and exploding on the runway at the Minot Air Force Base.  The reasonable doubt doctrine is not for application.  Thus, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


